Judgment and order affirmed, with costs. All concur, except Dowling, J., who dissents and votes for reversal on the *781law and for dismissal of the complaint, and Harris, J., who dissents and votes for reversal on the facts'and for granting a new trial on the ground that the finding of negligence in answer to question No. 1 is against the weight of the evidence. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.